Citation Nr: 1632046	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  09-23 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether referral of the issue for entitlement to an initial increased rating for bilateral hearing loss from April 5, 2007 to September 8, 2014 for extra-schedular consideration is warranted.   

2.  Entitlement to service connection for balance disorder, to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to August 1970. 

These matters come before the Board of Veterans' Appeals (Board) from April 2008 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Seattle, Washington RO now has jurisdiction of the case.  

A July 2015 Board decision denied the Veteran's claim for service connection for balance disorder, denied the claim for an initial rating in excess of 10 percent for bilateral hearing loss from April 5, 2007 to September 8, 2014, and denied the claim for an increased rating in excess of 20 percent for bilateral hearing loss from September 8, 2014.  The Veteran appealed the July 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2016 mandate, the Court endorsed a Joint Motion for Partial Remand and vacated the July 2015 Board decision only with respect to the denial of entitlement to service connection for balance disorder and denial of referral of the claim for an increased rating for bilateral hearing loss from April 5, 2007 to September 8, 2014 for extra-schedular consideration.  The Veteran abandoned the issues of entitlement to an initial increased rating in excess of 10 percent prior to September 8, 2014 and entitlement to an increased rating in excess of 20 percent from September 8, 2014.  

The issue of entitlement to service connection for balance disorder, to include as secondary to service-connected disabilities, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The symptomatology and impairments caused by the Veteran's bilateral hearing loss are contemplated by the schedular rating criteria.


CONCLUSION OF LAW

The criteria for referral of the issue of entitlement to an initial increased rating in excess of 10 percent for bilateral hearing loss from April 5, 2007 to September 8, 2014 for extra-schedular consideration are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was sent a VA notice letter in June 2008 regarding a claim for an increased rating and a letter in January 2009 with respect to the assignment of disability ratings and effective dates.  To the extent that the July 2008 letter was sent after the initial adjudication of the claim, the claim was readjudicated by a Statement of the Case.  Therefore, any timing error has been cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

Moreover, the issue on appeal arose from the appeal of the initial ratings assigned to the service-connected bilateral hearing loss.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and Statement of the Case (SOC) described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. § 3.159(b)(3).  The Veteran was provided the required SOC discussing the reasons and bases for not assigning a higher rating and cited the applicable statutes and regulations.  The notice requirements have been met.

The duty to assist the Veteran has also been satisfied in this case.  All identified medical treatment records have been obtained and associated with the claims file. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA provided the Veteran VA audiology examinations.  The examination reports indicated a review of the claims folder and/or a history of the disability consistent with the evidence of record, included relevant findings and audiometric results, and discussed the functional effects caused by the hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (holding that relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report).  The Board finds that the VA examination reports are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Legal Criteria and Analysis

Disability ratings are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Ratings of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz (cycles per second).  The Rating Schedule allows for such audiometric test results to be translated into a numeric designation ranging from Level I to Level XI in order to evaluate the degree of disability from bilateral service-connected defective hearing. 

The provisions of 38 C.F.R. § 4.86(a) provide that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

An extra-schedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims folder shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, while the claim for an increased rating for bilateral hearing loss is not on appeal, the medical evidence of record, to include how the disability is rated under the applicable rating criteria, is relevant as to the issue of whether referral for extra-schedular consideration is warranted.  

As reported in the July 2015 Board decision:


The August 2007 VA examination report shows audiometric readings as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
40
45
45
LEFT
30
40
75
105
105

The report reflected that the puretone threshold average was 38.75 decibels in the right ear and 81.25 decibels in the left.  Combined with the speech recognition scores of 88 percent in the right ear and 12 percent in the left, the right ear corresponded to Level II hearing loss and the left ear corresponded to Level XI in Table VI.  Using Table VII, the Veteran's disability was rated at 10 percent.  38 C.F.R. § 4.85.  The application of 38 C.F.R. § 4.86(a) and 38 C.F.R. § 4.86(b) was not warranted.    

At a January 2008 examination, the audiometric readings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
35
40
45
LEFT

50
80
105
105

The report noted that puretone threshold average was 36.25 decibels in the right ear and 85 decibels in the left.  No speech recognition scores were available and Table VIa was used.  The right ear corresponded to a Level I hearing loss and the left ear corresponded to Level VIII.  Using Table VII, the Veteran's disability was rated noncompensably.  The application of 38 C.F.R. § 4.86(a) and 4.86(b) was not warranted.

At a September 2008 VA examination, the audiometric readings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
45
50
LEFT
20
45
85
105
105

The puretone threshold average was 37.5 decibels in the right ear and 85 in the left.  Combined with speech recognition scores of 92 percent in the right ear and 4 percent in the left, these corresponded to level I and level XI hearing loss in Table VI.  Using these ratings in Table VII, the Veteran's disability was rated at 10 percent.  The application of 38 C.F.R. § 4.86(a) and 38 C.F.R. § 4.86(b) was not warranted.

During the September 2008 VA examination, the Veteran had difficulty hearing and understanding the spoken voice unless looking at the speaker.  

At the April 2009 private examination, an audiogram from January 2009 was noted.  The audiometric readings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

30
40
XX
45
LEFT

55
80
XX
115

The puretone threshold average was 38.33 decibels in the right ear and 83.33 in the left ear.  Combined with speech recognition scores of 96 percent in the right ear and 24 percent in the left, these correspond to Level I and Level XI hearing loss in Table VI.  Using Table VII, the Veteran's disability was rated at 10 percent.  The application of 38 C.F.R. § 4.86(a) was not appropriate, in the right ear, because not all the puretone thresholds between 1000 Hertz and 4000 Hertz are 55 decibels or more.  Applying 4.86(a) to the left ear, a lower rating would result.  The provisions of 38 C.F.R. § 4.86(b) were not applicable.

At the September 2014 VA contract examination, the audiometric findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
40
55
65
LEFT
35
45
80
105
105

The report noted that the puretone threshold average was 43.75 decibels in the right ear and 83.75 in the left.  Combined with speech recognition scores of 68 percent in the right ear and 52 percent in the left, these correspond to Level IV and Level VIII hearing loss in Table VI.  Using Table VII, the Veteran's disability was rated at 20 percent.  The application of 38 C.F.R. § 4.86(a) and 38 C.F.R. § 4.86(b) was not warranted. 

During the September 2014 VA examination, the Veteran reported that he had to have people repeat what they said and had trouble hearing sirens.  

In this case, the Joint Motion for Partial Remand directed that the Board erred in its statement of reasons or bases with respect to the decision to not refer the issue for entitlement to an increased rating for bilateral hearing loss from April 5, 2007 to September 8, 2014 for extra-schedular consideration.  

Turning to the first step of the extra-schedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's bilateral hearing loss are contemplated by the schedular rating criteria and referral for extra-schedular consideration is not required.  See 38 C.F.R. § 3.321(b)(1) (2015); Thun, supra.  
Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Board recognizes and considered the Veteran's statements regarding his functional impairment due to hearing loss.  During the September 2008 VA examination, the Veteran reported that he had difficulty hearing and understanding the spoken word unless looking at the speaker.  During the September 2014 VA examination, the Veteran reported that he had to repeat what people said and had trouble hearing sirens.  It has been argued that his inability to hear sirens is not something contemplated by the rating schedule and would cause him problems in his job as a letter carrier.  

Even so, in consideration of all of the evidence of record, the Board finds that the Veteran's symptomatology and impairment associated with his bilateral hearing loss is not exceptional or unusual so as to render the rating criteria inadequate and to require referral for extra-schedular consideration.  See Thun, supra.  

Hearing loss is expressly contemplated by the rating schedule, which evaluates puretone threshold average and speech discrimination (the ability to distinguish between sounds and voices).  38 C.F.R. § 4.85, Diagnostic Code 6100.  The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability, as indicated by the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised effective June 10, 1999.  See 64 Fed. Reg. 25,206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  See Schedule for Rating Disabilities; Diseases of the Ear and Other Sense Organs, 59 Fed. Reg. 17,295 (April 12, 1994).  

The Board considered the functional effects of the Veteran's hearing loss, to include difficulty hearing sirens, repeating what others said, and difficulty communicating without looking at the speaker.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Board finds that these symptoms are addressed under Diagnostic Code 6100 through the use of speech discrimination testing and decibel readings.  Diagnostic Code 6100 is adequate to rate the Veteran's bilateral hearing loss disability and considers the Veteran's symptoms and functional effects of the disability on his daily life and occupation.  The symptoms of difficulty understanding speech in the presence of background noise and significant hearing impairment are contemplated by the rating criteria which are intended to compensate for the effects of hearing loss in daily life.  See Martinak, supra.  The symptoms described by the Veteran and the impact on his activities and occupation are not considered so exceptional or unusual to render the available rating criteria inadequate.  The first step of Thun has not been met, and referral for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted.

Additionally, the Veteran has not asserted, and the evidence of record has not indicated, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Johnson  v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014). The criteria for submission for assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16.


ORDER

Referral of the claim for entitlement to an increased rating for bilateral hearing loss from April 5, 2007 to September 8, 2014 for extra-schedular consideration is denied.   


REMAND

In the May 2016 Joint Motion for Partial Remand, the parties determined that the Board's July 2015 Board decision erred when it failed to provide an adequate statement of reasons or bases for its denial of service connection for balance disorder.  The Veteran contends that his balance disorder is either related to active service or his service-connected bilateral hearing loss and/or service-connected ischemic heart disease.  The parties stated that the Board relied on a January 2010 VA examination report and a December 2014 VA medical opinion to deny the Veteran's claim for service connection for balance disorder.  The January 2010 VA examiner opined that the Veteran's balance condition was not related to hearing loss, but was more likely related to a combination of his hypoxic brain injury, orthopedic problems, or another neurologic condition.  The December 2014 VA examiner opined that the Veteran's balance condition was not directly related to his service-connected heart disease.  However, the parties pointed out that the medical evidence indicated that the Veteran's balance condition appeared to be in part related to his hypoxic brain injury, which may be in turn related to his service-connected heart condition.  The parties stated that the Board failed to address what links, if any, there were among the balance condition, hypoxic brain injury, and heart condition, thus rendering its statement of reasons or bases inadequate.  In addition, concerning the January 2010 VA examination report, the parties stated that the VA examiner did not clearly address service connection on a secondary basis as to whether the balance disorder was caused or aggravated by the service-connected bilateral hearing loss.  See 38 C.F.R. § 3.310.

In light of the above, the Board finds that a new VA medical examination is required to determine whether the claimed balance disorder is related to active service or otherwise caused and/or aggravated by his service-connected disabilities.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the issue is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical examination concerning the claim for service connection for balance disorder.  The claims file must be made available for review and the examiner must note that the review was completed.  Any indicated studies and tests must be completed.  

Following examination and review of the claims file, the examiner must address the following:  

*Is it at least as likely as not (50 percent probability or higher) as to whether any balance disorder was caused or aggravated by the service-connected bilateral hearing loss?  

* Is it at least as likely as not (50 percent probability or higher) as to whether any balance disorder was caused or aggravated by the service-connected ischemic heart disease?  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

In providing the above opinion, the examiner must comment on the relationship, if any, among the balance condition, hypoxic brain injury, and ischemic heart disease.  

Rationale must be provided for all opinions reached.

2.  Thereafter, readjudicate the issue on appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran.  After allowing an appropriate amount of time for response, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


